Exhibit 10.1 ACQUISITION AGREEMENT GEYSER ASSET MANAGEMENT, INC., a Delaware corporation, as Agent for the Tenant in Common Investors listed on the attached Schedule I and ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership PROPERTY:TMKs (3) 1-6-001-008, -019, -028, -032 and -033 EFFECTIVE DATE: April 13, 2015 Table of Contents Page 1. DEFINITIONS 1 CLOSING 1 CLOSING DATE 1 CONTRACTS 1 CODE 1 DEPOSIT 1 DOCUMENTS 1 ENVIRONMENTAL REPORT 1 ESCROW AGENT 2 TRANSFEREE’S TITLE POLICY 2 FORCE MAJEURE 2 INTANGIBLE PERSONAL PROPERTY 2 INVESTIGATION PERIOD 2 LAND 2 LEASES 2 OWNER’S ACTUAL KNOWLEDGE 2 PERMITTED EXCEPTIONS 2 PERSONAL PROPERTY 3 PROPERTY 3 REAL PROPERTY 3 STRUCTURES 3 TANGIBLE PERSONAL PROPERTY 3 TENANT IN COMMON INVESTORS 3 TENANTS 3 TITLE COMMITMENT 3 TITLE COMPANY 3 MACADAMIA TREES AND WINDBREAK TREES 3 2. ACQUISITION 3 ACQUISITION PRICE 3 EARNEST MONEY DEPOSIT 3 -i- Table of Contents (continued) Page ESCROW AGENT 4 CLOSING 4 3. DELIVERIES 4 TITLE COMMITMENT 4 SURVEY 4 CONTRACTS 4 ENVIRONMENTAL 4 EXISTING TITLE POLICY 4 LEASES 5 SOILS AND OTHER TESTS, MAPS AND REPORTS 5 RESERVED 5 PERMITS AND GOVERNMENTAL INFORMATION 5 REPORTS 5 TENANT CORRESPONDENCE 5 DUE DILIGENCE MATERIALS 5 4. PRORATIONS AND EXPENSES 5 TAXES 5 RENTS 5 PROCEDURAL TERMS 6 SURVIVAL OF SECTION 4 6 5. LEASING 6 6. CLOSING EXPENSES 7 OWNER’S COSTS 7 TRANSFEREE’S COSTS 7 7. COVENANTS, REPRESENTATIONS AND WARRANTIES 7 OWNER 7 AT CLOSING 11 TRANSFEREE 11 SURVIVAL OF SECTION 7 12 8. CONDEMNATION 12 -ii- Table of Contents (continued) Page 9. INVESTIGATION PERIOD 12 INSPECTION OF PROPERTY 12 INDEMNIFICATION 12 TERMINATION 13 ACCEPTANCE 13 TITLE OBJECTIONS; CURE OF TITLE OBJECTIONS 13 SURVEY OBJECTIONS 15 AS-IS 16 COOPERATION 18 CONDUCT PRIOR TO CLOSING 18 CLOSING DELIVERIES; OBLIGATIONS AT CLOSING 19 AFFIDAVIT 19 ASSIGNMENT AND ASSUMPTION OF LEASES 19 ESTOPPEL CERTIFICATE 19 WITHHOLDING CERTIFICATES 19 RECERTIFICATION 20 DOCUMENTS RESPECTING POLICY 20 WARRANTY DEEDS 20 BILL OF SALE 20 ASSIGNMENT AND ASSUMPTION OF CONTRACTS, AND OTHER INTANGIBLE PROPERTY 20 CONVEYANCE TAX CERTIFICATE 20 BULK SALE REPORT 20 PERMITS AND FILES 20 ADDITIONAL DOCUMENTS 20 POSSESSION 20 BROKERS 21 CONDITIONS PRECEDENT 21 TRANSFEREE’S RIGHTS 21 OWNER’S RIGHTS 22 -iii- Table of Contents (continued) Page TERMINATION AND DEFAULT 22 TRANSFEREE’S DEFAULT 22 OWNER’S DEFAULT 22 RISK OF LOSS; CASUALTY 23 NOTICES 23 MISCELLANEOUS 24 ENTIRE AGREEMENT 24 NON-WAIVER 24 COUNTERPART SIGNATURES 25 SCHEDULES: EXHIBITS 25 TIME OF THE ESSENCE 25 GENDER AND HEADINGS 25 CHOICE OF LAW 25 LITIGATION: VENUE 25 SUCCESSORS AND ASSIGNS 25 DEADLINES ON NON-BUSINESS DAYS 25 CONFIDENTIALITY 25 MARKETING 26 ASSIGNMENT 26 -iv- ACQUISITION AGREEMENT THIS ACQUISITION AGREEMENT (this “ Agreement ”) is entered as of this 13th day of April, 2015 (the “ Effective Date ”), by and between (i) GEYSER ASSET MANAGEMENT, INC., a Delaware corporation, as “ Agent ” for the Tenant in Common Investors listed on the attached Schedule I (collectively “ Owner ”) and (ii) ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership (“ Transferee ”). R E C I T A L S : A.Owner is the Owner of certain Land (defined below) located in Keaau, Hawaii. The Land is improved with macadamia trees windbreak trees and farm structures. B.Transferee desires to acquire the Property and Owner desires to dispose of the Property, all upon the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual promises set forth in this Agreement and for Ten Dollars ($10) and other good and valuable consideration, the sufficiency and receipt of which is hereby acknowledged, Owner and Transferee agree as follows: 1. DEFINITIONS . For purposes of this Agreement and in addition to the other terms defined in this Agreement, each of the following terms, when used with an initial capital letter, shall have the following meanings: CLOSING . The consummation of the conveyance of the Property as contemplated by this Agreement. CLOSING DATE . The date upon which Closing occurs. CONTRACTS . Those farming, husking, nut purchase, service, maintenance, and/or management contracts affecting the Property as described on Exhibit1 attached hereto, if any (the “ Schedule of Contracts ”) except those contracts, if any, which Transferee has notified Owner, prior to the end of the Investigation Period, that Transferee elects not to assume. CODE . The Internal Revenue Code of 1986, as amended. DEPOSIT . The earnest money deposit to be paid by Transferee to the Escrow Agent (defined below) in accordance with Section2.2 , together with all interest earned thereon. DOCUMENTS . The items to be delivered by Owner to Transferee pursuant to Section3 of this Agreement. ENVIRONMENTAL REPORT . The Phase I Environmental Site Assessment of the Property. ESCROW AGENT . Title Guaranty Escrow Services, Inc., located at 235 Queen Street, Honolulu, HI 96813, Office: 808-521-0208, Fax: 808-521-0280, jtrueblood@tghawaii.com Attention: Jeremy Trueblood. TRANSFEREE’S TITLE POLICY . The owner’s title insurance policy (which shall be ALTA owner’s extended coverage or equivalent) to be issued in the amount of the Acquisition Price (defined below) to Transferee (and/or its assignee) upon Closing by the Title Company insuring Transferee’s (or its assignee’s) title to the Real Property subject only to the Permitted Exceptions and containing such endorsements as are requested by Transferee prior to the end of the Investigation Period. Transferee will confirm the availability of the Transferee’s Title Policy in such form prior to the end of the Investigation Period. FORCE MAJEURE . Any (i)strike, lockout or labor dispute, (ii)inability to obtain labor or materials or reasonable substitutes therefor, (iii)acts of God, governmental action, civil commotion, fire or other casualty, or (iv)such other conditions similar to those enumerated above or beyond the reasonable control of either party to this Agreement. INTANGIBLE PERSONAL PROPERTY . All rights such as tradenames, goodwill, guarantees, warranties and permits owned by the Owner and used solely in the operation of the Property. INVESTIGATION PERIOD . Except as otherwise provided herein, a period commencing on the Effective Date and ending at 5:00p.m., Hawaii Standard Time on the thirtieth (30th ) day following the Effective Date. The Investigation Period may be extended by the Transferee for an additional period of thirty (30) days with prior written notice to Owner. LAND . Those certain real properties, consisting of approximately 736 acres of fee simple land, which are located in Keaau, Hawaii, more particularly described on Exhibits2.1, 2.2, 2.3, 2.4 and 2.5 attached hereto (collectively the “ Legal Description ”). LEASES . The leases and all modifications and amendments thereto pertaining to the Real Property (defined below) existing on the date hereof and shown on Exhibit4 attached hereto or entered into by Owner pursuant to Section5 of this Agreement and approved in writing by Transferee. OWNER’S ACTUAL KNOWLEDGE . The actual knowledge of Russell Geyser, not individually, but solely as the President of Geyser Asset Management, Inc., as Agent on behalf of Owners. Owner represents to Transferee that the foregoing person(s) are the representatives of Owner who are most likely to know about the matters described in those representations, warranties and covenants to which the phrase “ Owner’s Actual Knowledge ” applies. PERMITTED EXCEPTIONS . The Permitted Exceptions are: (i) The rights of the Tenants the Leases; (ii) The lien of all ad valorem real estate taxes for the year in which the Closing occurs that are not yet due and payable; and 2 (iii) Any items shown on the Title Commitment (defined below) and approved by Transferee pursuant to Section9.5 of this Agreement. PERSONAL PROPERTY . All Tangible Personal Property (defined below) and Intangible Personal Property. PROPERTY . The Real Property (defined below), Personal Property, Macadamia Trees, Windbreak Trees, the Contracts and Leases. REAL PROPERTY . The Land, together with the Structures and all other improvements, fixtures, easements, appurtenances, hereditaments, easements for access, power, water, and other interests and rights of the Owner which are appurtenant thereto. STRUCTURES . The agricultural structures located on the Land, if any. TANGIBLE PERSONAL PROPERTY . All physical assets owned by Owner that are located on, within, over or under the Real Property, or those physical assets owned by Owner that are used solely in the operation of the Property, including those more particularly set forth on Schedule2 of Exhibit11 attached hereto (the “ Tangible Personal Property Schedule ”). TENANT IN COMMON INVESTORS . The fee owners of the Property, listed on Schedule I. TENANTS . The tenants under the Leases, and their permitted successors and assigns. TITLE COMMITMENT . The title insurance commitment to be issued in connection with this transaction by the Title Company. TITLE COMPANY . TITLE GUARANTY OF HAWAII, INC., as agent for Chicago Title Insurance Company or other insurance company acceptable to Transferee. MACADAMIA TREES AND WINDBREAK TREES . All of the macadamia trees and windbreak trees (“Trees”) located on the Land, 2. ACQUISITION . Owner agrees to convey and Transferee agrees to acquire, in each case subject to the terms and conditions of this Agreement, the Property, and all of Owner’s right, title and interest in and to the Property. ACQUISITION PRICE . The acquisition price (the “ Acquisition Price ”) for the Property shall be EIGHT MILLION ONE HUNDRED THOUSAND DOLLARS ($8,100,000). EARNEST MONEY DEPOSIT . Within three (3) business days after the Effective Date, Transferee shall make an earnest money deposit of One Hundred Thousand Dollars ($100,000) (“ Deposit ”). Deposit shall be payable to the Escrow Agent by wire transfer or certified check or other form of immediately available funds as directed by Transferee. 3 ESCROW AGENT . The Escrow Agent shall hold and retain the Deposit (together with interest earned thereon) in trust and shall disburse the same in accordance with the terms and conditions contained in this Agreement. The Deposit shall be placed in an interest-bearing account with such interest being reported under Transferee’s tax identification number. If the acquisition of the Property is consummated as provided in this Agreement, the Deposit shall be returned to Transferee at Closing and shall not be applied against the payment of the Acquisition Price. If Transferee terminates this Agreement in accordance with any right to terminate granted pursuant to this Agreement as to which the Deposit is to be refunded, the Deposit shall be immediately delivered by the Escrow Agent to Transferee and, thereafter, this Agreement shall terminate and be of no further force and effect, except for those rights, obligations or liabilities set forth in this Agreement which expressly survive the termination of this Agreement. CLOSING . Except as otherwise provided in this Agreement, the Closing shall take place no more than thirty (30) days of expiration of the Investigation Period, as mutually agreed by Owner and Transferee. On the Closing Date, the Acquisition Price shall be paid to Owner by wire transfer, certified check or other form of immediately available funds. 3. DELIVERIES . All due diligence materials provided to Transferee (“ Due Diligence Materials ”) shall be complete originals or true, correct and complete copies. Until Closing, Transferee and Transferee’s agents, employees and consultants shall maintain all Due Diligence Materials as confidential information, except for such disclosures as may be required by law. If the purchase and sale of the Property is not consummated in accordance with this Agreement, regardless of the reason or the party at fault, Transferee shall immediately re-deliver to Owner all copies of the Due Diligence Materials. To the extent that the same are in Owner's possession or control (except that Owner shall, at Owner’s expense, order the Title Commitment described in Section3.1 below), Owner shall deliver copies of the following documents to Transferee, as set forth below (Owner shall deliver all of such documents within five (5) days of the Effective Date, and for every day after such five (5) days that Owner fails to deliver such documents, the Investigation Period shall be extended by one additional day): TITLE COMMITMENT . Owner will request the Escrow Agent to issue the Title Commitment to Transferee and will deliver copies of all documents referenced in the Title Commitment. SURVEY . Owner shall provide Transferee with an existing survey of the Property, if any (“Existing Survey”). CONTRACTS . Owner shall cause to be delivered to Transferee legible, fully executed copies of the Contracts. ENVIRONMENTAL . Owner shall cause to be delivered to Transferee a copy of any environmental reports in its possession or control with respect to the Property. EXISTING TITLE POLICY . Owner shall cause to be delivered to Transferee copies of Owner’s existing title insurance policies for the Property (“ Owner’s Existing Title Insurance Policy ”). 4 LEASES . Owner shall cause to be delivered to Transferee legible copies of the Leases. SOILS AND OTHER TESTS, MAPS AND REPORTS . Owner shall cause to be delivered to Transferee copies of any soils tests or other engineering, traffic, parking, structural, architectural or archaeological reports, appraisals, topographical or archaeological maps and other reports, studies, maps and analyses pertaining to the Property and in the possession or control of Owner. RESERVED . PERMITS AND GOVERNMENTAL INFORMATION . Owner shall cause to be delivered to Transferee copies of any building, utility, grading or other governmental permits and all correspondence with governmental entities applicable to the Property in Owner’s possession or control. REPORTS . Owner shall cause to be delivered to Transferee copies of income and expense reports with respect to the Property, including but not limited to the following reports for each of the three immediately preceding calendar years and current 2015 year-to-date: income and expense reports and accounts receivables aging statements showing delinquencies by any tenants. TENANT CORRESPONDENCE . Owner shall make available to Transferee for inspection by Transferee copies of all correspondence from Tenants or proposed tenants or any other information related thereto contained within Owner’s files, Owner’s property manager’s files or such other files within Owner’s possession or control. DUE DILIGENCE MATERIALS . Owner shall cause to be delivered or made available to Transferee such other documents and materials (if any) described on Exhibit3 attached hereto (the “ Initial Due Diligence List ”) to the extent in Owner’s possession or control and which are not already described in Section3 of this Agreement. 4.
